People v Ocasio (2018 NY Slip Op 06428)





People v Ocasio


2018 NY Slip Op 06428


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (221/11) KA 09-01583.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vORLANDO O. OCASIO, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.